Citation Nr: 9923659	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a skin disorder.


FINDINGS OF FACT

Medical evidence of a nexus between current skin disability 
and the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic skin disorder that resulted from herbicide exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are silent for any 
pertinent complaints, findings, or diagnoses.  Post-service, 
the veteran underwent an Agent Orange examination in August 
1981.  At that time, the examiner noted the veteran's report 
of exposure to toxic chemicals in service.  The veteran 
alleged two incidences of exposure while in the field during 
the time he was in Vietnam.  The veteran reported that he 
developed a brownish discoloration of the skin of the face 
and chest that later cleared.  Further, the veteran stated 
that about five years earlier, he developed eruptions of the 
skin on the face, back, and chest that appear to be worse 
during the summer months.  

The examiner reported that it is probable that the veteran 
did enter areas that had been sprayed or areas in which 
chemicals had spilled and probable that the veteran drank 
from and used contaminated containers or utensils.  The 
examiner reported evidence of brownish discoloration of the 
skin, but no rash at discharge.  Overall, the examiner stated 
that the examination was unremarkable as to the skin and 
diagnosed macular papular eruptions on the face and chest 
area, some lesions of which appeared to be excoriated.  The 
diagnosis was dermatitis of unknown etiology.

In a rating decision dated in November 1981, the RO denied 
entitlement to service connection for a chronic skin 
disorder.  

VA outpatient treatment records dated in April 1995 reveal a 
diagnosis of stasis dermatitis.  In a rating decision dated 
in July 1995, the RO found that the veteran had not submitted 
new and material evidence so as to reopen his service 
connection claim.  

Also of record are VA outpatient records for treatment 
rendered from January to July 1997.  In a record dated in 
March 1997, the veteran complained of a leg rash. The 
examiner indicated a fine rash with a few excoriations on the 
distal legs.  In a record dated in July 1997, the examiner 
noted an assessment of tinea corporis and a fungal rash in 
between the toes.  

In a December 1997 rating decision, the RO reopened the 
veteran's claim and denied entitlement to service connection 
for a chronic skin disorder.  

In a report from a VA examination conducted in July 1998, the 
examiner noted the problem of erythematous rash.  In a 
recitation of the veteran's service history, the examiner 
noted the veteran's report of immediate itching and burning 
following an incident in which he was sprayed with Agent 
Orange.  The veteran reported that his symptoms continued for 
two years until he reportedly was seen by a physician that 
treated him with an ointment.  The veteran reported several 
recurrences of the rash.  He also reported that he was told 
that his skin disorder is a result of exposure to Agent 
Orange.  The examiner noted that the veteran's records 
include a diagnosis of tinea.

Upon examination, the examiner stated that the pale 
erythematous diffuse rash involving the scalp and trunk 
showed no evidence of pustules, vesicles, or bleeding.  
Further, the examiner noted that the veteran's skin problems 
did not demonstrate evidence of pruritus.  Also, the examiner 
noted that the posterior thorax revealed scattered open 
erythematous comedones and one benign appearing nevi.  A 
rosacea type erythematous confluent rash in the submental 
area as well as scattered discrete lesions were evident on 
the scalp.  A tentative diagnosis of chronic dermatitis, 
questionable etiology, Agent Orange was rendered.  An August 
1998 dermatology consultation revealed follicular based 
papule on back and legs and scaly numerous pustules.  The 
assessment rendered was folliculitis. 

Analysis

Initially, the Board notes that in well grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for certain chronic diseases if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Furthermore, a disease listed in 38 C.F.R. § 3.309 associated 
with exposure to certain herbicide agents during a period of 
service in Vietnam, will be considered to have been incurred 
in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  Additionally, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, a veteran may establish service connection for a 
disease or disability resulting from herbicide exposure with 
proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).  In the case of a disability which is 
not presumed under law to have been caused by exposure to 
herbicides, however, proof of actual exposure to herbicides 
during service in Vietnam is also required.  McCartt v. West, 
12 Vet. App. 164 (1999)

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996). A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The test is an objective one, which explores the 
likelihood of prevailing on the claim under the applicable 
law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). Thus, although a claim need not be conclusive to 
be well grounded, it must be accompanied by supporting 
evidence. 38 U.S.C.A. § 5107(a); Tirpak, supra.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence.)  See Anderson, supra;
Epps v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" is 
required.  See Johnson v. Brown, 8 Vet. App. 423, 426 (1995); 
Grottveit, 5 Vet. App. at 93.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to an in-service injury or treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).
In this regard, the Board notes that the veteran has failed 
to establish a well grounded claim.  Overall, the record does 
not contain competent evidence demonstrating a medical nexus 
between current disability and an inservice incident.  
Essentially, in spite of the veteran's allegations that he 
was exposed to herbicides while in service, his service 
medical records are silent as to any herbicide or pesticide 
exposure during the veteran's period of active service.  

The Board notes that the regulations provide that an 
herbicide agent is a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  Although the veteran has 
demonstrated that he served during the Vietnam era in the 
Republic of Vietnam, as evidenced by the decorations and 
medals he received during service, he has not provided any 
evidence whatsoever of exposure to any herbicide agent during 
his period of service.  Thus, in this respect, the veteran 
has failed to establish a well grounded claim for disability 
resulting from herbicide exposure while in service.  See 
Caluza at 506.

Furthermore, the veteran has not presented any evidence post-
service that tends to suggest a relationship between any 
current skin disorder and his period of service. 
Specifically, during an Agent Orange examination in August 
1981, the Board recognizes that the examiner reported 
probable exposure to chemicals either through the use of 
contaminated utensils or drinking water.  However, the 
examination was unremarkable otherwise and the examiner 
rendered a diagnosis of macular papular eruptions on the face 
and chest.  Furthermore, the Board points out that a probable 
exposure without something more does not constitute 
definitive medical evidence so as to warrant a well grounded 
claim.  Additionally, a diagnosis based solely on the 
veteran's unsubstantiated history cannot form the basis of a 
valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Thus, in this respect as well, the veteran in this case has 
failed to establish a well grounded claim.

Moreover, during the most recent dermatology consultation in 
August 1998, the examiner rendered a diagnosis of 
folliculitis, a skin disorder not encompassed within the 
regulations related to presumptive service connection.  
38 C.F.R. § 3.307(a)(6)(i).  Although a tentative diagnosis 
of chronic dermatitis of questionable etiology was indicated, 
no evidence was presented otherwise that the veteran's skin 
disorder relates directly to his period of service.  Thus, in 
light of the above, the veteran has failed to establish a 
well grounded claim.  

The Board acknowledges the veteran's statements that he was 
sprayed with chemicals during his tour of duty in Vietnam and 
that shortly thereafter, his skin became brownish and 
discolored.  Further, the Board is aware that the veteran 
reported during his 1998 VA examination that he had been told 
that his skin disorder related to exposure to Agent Orange.  
However, without evidence to the contrary, this veteran is 
not competent to relate any disorder or disease to an 
inservice event or occurrence.  See Espiritu, 2 Vet. App. 
494.  As noted above, in a case such as this one that 
requires competent medical opinions or clinical evidence to 
determine medical etiology or medical diagnoses, the 
veteran's lay opinion will not suffice.  See Grottveit at 93.  
Thus, in this regard, the veteran has again failed to 
establish a well grounded claim.

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Since this claim is not 
well grounded, the VA does not have a statutory duty to 
assist the veteran in the development of the case.  
38 U.S.C.A. § 5107(a).  However, if upon examination of the 
record, the Board determines that information exists that 
possibly could render the claim plausible, the VA may have a 
duty to inform the claimant of necessary evidence to complete 
the application.  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); 38 U.S.C.A. § 5103(a).  In this case, the Board found 
no such information.

Despite the fact that the Board reached a decision on the 
veteran's claim of entitlement to service connection for a 
chronic skin disorder on different grounds than those the RO 
considered, that is, whether the veteran's appeal is well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has in no way been prejudiced by the 
Board's approach.  Assuming that the veteran's claim was well 
grounded, the RO extended greater consideration to him than 
was warranted under these particular factual circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for a chronic skin disorder 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

